233 F.3d 492 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Ramon L. Cruz, Defendant-Appellant.
No. 00-2188
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 15, 2000Decided November 30, 2000

Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 99-CR-205--Charles N. Clevert, Judge.
Before Posner, Easterbrook, and Kanne, Circuit Judges.
Posner, Circuit Judge.


1
The defendant was  sentenced to 75 months in prison for possession  with intent to distribute 156 grams of heroin. 21  U.S.C. sec. 841(a)(1). He challenges his sentence  on the ground that he was eligible for a  sentencing discount as a minor or minimal  participant in the conduct that resulted in his  arrest and conviction. See U.S.S.G. sec. 3B1.2.


2
The defendant carried the 156 grams by train  from New York to Milwaukee, where he was  arrested. It appears that he was part of a larger  operation; he may indeed have been only a  courier; but no one else involved in his offense  was arrested, and as a result he was charged only  with possession with intent to distribute the 156  grams; nor was any other aspect of the larger  operation of which his transportation of the  heroin may have been a part deemed relevant  conduct affecting his sentence.


3
When no conduct of other participants in a  criminal scheme is attributed to a defendant for  purposes of sentencing, our cases hold that he is  not entitled to a sentencing discount because he  is a minor or minimal participant in some larger  criminal activity of which the conduct for which  he is being punished is a part. E.g., United  States v. Almanza, 225 F.3d 845, 846 (7th Cir.  2000); United States v. Hamzat, 217 F.3d 494, 497  (7th Cir. 2000); United States v. Isienyi, 207  F.3d 390, 392 (7th Cir. 2000). This is the view  of most of the other circuits as well, as noted  in United States v. Almanza, supra, 225 F.3d at  846. Cruz asks us to reexamine our position,  noting that two other circuits reject it. United  States v. Snoddy, 139 F.3d 1224, 1230-31 (8th  Cir. 1998); United States v. Demers, 13 F.3d  1381, 1385-86 (9th Cir. 1994). But these  decisions have been discussed and either  distinguished or rejected in the cases in our  court cited above, and so they provide no basis  for overruling those cases. In any event we think  our position is correct. An example will show  why. Imagine two defendants, each a courier for a  drug ring. One of the drug rings is very large,  is in fact international in scope. The other is  very small, is in fact entirely local. Defendant  A, who is part of the large ring, possesses 156  grams of heroin with intent to distribute.  Defendant B, who is part of the small ring,  possesses 156 grams of heroin with intent to  distribute. Both are charged just with that  possession, and in sentencing the judge gives no  weight to the activities of the other members of  the ring. Nevertheless, on Cruz's submission, A  should receive a lighter sentence than B because  he is part of the larger ring, implying that the  other participants are bigger fry relative to him  than the other participants in B's conspiracy are  relative to B. We cannot see the logic of that  position. The defendants' conduct is identical,  and they are being punished just for that conduct  and not for the conduct of anyone else. To  differentiate their punishment on the basis of  activity unrelated to their culpability would be  arbitrary. Indeed, to punish more lightly the  participant in the more serious conspiracy  strikes us as downright perverse.


4
Affirmed.